ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 13 September 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Gilleland on 19 April 2022.
The application has been amended as follows: 
21. (Cancelled)
22. (New) A track filler, comprising: an elongated body comprising: a first sidewall having a first top end and a first bottom end, and formed along a first side of the body; a second sidewall having a second top end and a second bottom end, and formed along a second side of the body, opposite the first sidewall; and a topwall joining the first top end and the second top end, wherein the body forms at least a partially hollow interior portion; a plurality of periodic notches along the first bottom end of the first sidewall and the second bottom end of the second sidewall and extending toward the first top end and the second top end, respectively; a plurality of periodic grooves extending partially through the topwall, wherein each of the grooves extend from a notch at the first top end to a corresponding notch at the second top end; a plurality of support members attached to the topwall and at least one of the first sidewall or the second sidewall along the interior portion of the body; wherein the elongated body is configured to be shortened to one of a plurality of predetermined lengths by breaking the elongated body along one of the grooves; wherein the elongated body comprises a first elongated body portion and a second elongated body portion, wherein the first elongated body portion is the shortened elongated body insertable in a track; and further comprising an adapter positioned at least partially within the interior portion of the body to couple the first elongated body portion with the second elongated body portion, the adapter comprising a gripping member configured to prevent the track filler from sliding against a track when the track filler is installed in the track.

*END OF AMENDMENTS*

Response to Arguments
Applicant’s arguments, see remarks, filed 01 April 2022, with respect to the rejection of claim 1 and the rejoinder of claims 13-20 have been fully considered and are persuasive.
Applicants amendments to claim 1 have overcome the rejection dated 01 February 2022 because the primary reference was not for use in an aircraft.

Allowable Subject Matter
Claims 1-4, 6-20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's best art does not teach or obviate the limitations of independent claims 1, 12, or 22.
As to claims 1 and 12, while the prior art has examples of track fillers for airplanes (See KOHN (US 9248911 B2), GROSS (US 20190308526 A1), WOTTKE (US 20150145298 A1), and SCHOMACKER (US 20140349042 A1)), none of the prior art track fillers contained the combination of structural features as recited in claims 1 and 1
 As to claim 22, while the prior art has examples of connectors for sections of U-shaped cableway sections (See BERNARD (US 20020096606 A1), AUTERI (US 6143984), FERRIS (US 7093997 B2), and BELLAGER (FR 2832260 A1)), none of the found prior art taught an adapter positioned at least partially within the interior portion of the body that also provided the functionality of preventing the track filler from sliding against a track when the track filler is installed in the track.  This is because the most relevant found prior art to applicant’s product claim 1 (from which claim 5 ultimately depends) is not used for this function and thus does not appear to have the structure useful for preventing sliding in this context.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        19 April 2022